Citation Nr: 1129058	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-06 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to March 1980 and from November 1996 to July 1997, with additional periods of active duty training and inactive duty training in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the above claim.  


FINDING OF FACT

The preponderance of the competent and credible evidence does not show that the Veteran's Type 2 diabetes mellitus manifested during a period of active duty, active duty training, or inactive duty training.  Nor does the evidence show that the disease was presumptively incurred during a period of active duty or that it is otherwise related to service or any aspect therein.  


CONCLUSION OF LAW

The criteria for service connection for Type 2 Diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice must be provided prior to the initial unfavorable adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  Specifically, a letter dated in September 2006 informed him of all three elements required by 38 C.F.R. § 3.159(b).  Additionally, in light of the denial of his service connection claim, no disability rating or effective date can be assigned, so there can be no possibility of prejudice under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the Veteran's Army and National Guard service treatment and personnel records have been associated with the claims file, as have reports from VA health care providers.  The Veteran has not requested that VA assist him in obtaining any other federal or private medical records.  Moreover, as discussed in greater detail below, the Board has determined that the Veteran has not submitted competent evidence linking his currently diagnosed Type 2 diabetes mellitus to a period of qualifying active service.  Thus, the Board finds it unnecessary to remand his claim for a VA examination and nexus opinion.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the foregoing, the Board finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the Veteran has not claimed that VA has failed to comply with the notice requirements of that governing statute.  

Absent any reasonable possibility that further development would aid in substantiating the Veteran's claim, the Board finds no prejudice in adjudicating his appeal at this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection 

The Veteran, in written statements and testimony before a Decision Review Officer, contends that his Type 2 diabetes mellitus had its onset during a period of qualifying active service.  Specifically, he asserts that, while on active duty training in the summer of 1992, he underwent laboratory testing and was diagnosed with the disease by a service medical provider.   

"[I]n order to establish service connection or service-connected aggravation for a present disability the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Active military service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a), (d) (2010).  Active duty training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves include the National Guard.  38 U.S.C.A. § 101(26), (27).  The definition of active duty also includes any periods of inactive duty for training during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 C.F.R. § 3.6 (2010).

Service connection for certain chronic diseases, including Type 1 and Type 2 diabetes mellitus, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Additionally, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing active duty training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  However, presumptive periods do not apply to active duty training or inactive duty training.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Parenthetically, the Board observes that Type 2 diabetes mellitus is included on the list of diseases associated with exposure to herbicide agents.  38 U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e) (2010).  Significantly, however, the Veteran does not contend, and the evidence does not otherwise show, that he served in the Republic of Vietnam during the Vietnam war (i.e., from January 9, 1962, to May 7, 1975), such that in-service herbicide exposure might be presumed.  38 U.S.C.A. § 1116(a)(1), (f); 38 C.F.R. § 3.307(a)(6) (2010).  Nor does the record indicate that the Veteran was ever directly exposed to herbicides during one or more period of qualifying active service.  Accordingly, the presumptions governing herbicide exposure are not for application here.  38 C.F.R. § 3.309(e).

The Board now turns to the pertinent evidence at issue in this appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

The Veteran's service personnel records reflect that, from 1979 to 2004, he had two periods of active duty in the Army and numerous occasions of active duty and inactive duty training in the Army National Guard.  As noted above, however, service connection may be awarded for a disease or injury incurred during active duty or active duty training, but only for an injury incurred during inactive duty training.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Diabetes mellitus constitutes a disease, rather than an injury.  Thus, the Board need only consider the Veteran's periods of active duty and active duty training in determining whether service connection is warranted in this case.

As previously discussed, the Veteran contends that his diabetes was first diagnosed in 1992.  His National Guard service personnel records for that year confirm that he served on active duty on the following dates: June 13 to June 27 and September 11.  

A review of the Veteran's National Guard service treatment records reveals that, during his period of active duty training in June 1992, he was treated for complaints of left arm and shoulder pain, with accompanying chest discomfort.  The Veteran was placed on medication, but had a negative reaction that necessitated hospitalization.  After his condition stabilized, he was released from the hospital and returned to active duty training status with a temporary physical profile.  Significantly, however, none of the service treatment records pertaining to the Veteran's June 1992 active duty training period mention diabetes or related symptoms.  Nor do any of the records corresponding to his subsequent period of active duty training in September of that year.

Similarly, the service treatment records for the Veteran's other periods of qualifying active service are silent for any complaints or clinical findings pertaining to diabetes.  In this regard, the Board considers it significant that in February 1996, shortly before his final period of active duty, the Veteran underwent a National Guard examination in which he reported a history of cardiovascular problems, but indicated that he was otherwise in good health.  Contemporaneous clinical testing was negative for high blood sugar or other findings suggestive of diabetes.  Additionally, there was no showing of diabetic pathology either during or within a year after the Veteran's final period of active duty from November 1996 to July 1997.  

The record thereafter shows that, on a June 2003 National Guard service examination, the Veteran was found to have high blood sugar.  Subsequent treatment records, dated from August 2003 to August 2004, reflect that he was placed on medication to treat Type 2 diabetes mellitus.  Although those treatment records were generated prior to the Veteran's discharge from the National Guard, they do not indicate that this disease was incurred during a period of qualifying active service.   

After careful consideration, the Board finds that the competent and credible evidence of record is insufficient to grant the Veteran's claim for service connection.

The Board is mindful of the Veteran's contention that an in-service treating provider first diagnosed him with diabetes mellitus during a period of active duty training in June 1992.  As a layperson, the Veteran is certainly competent to relay what treating providers have told him with respect to the onset of his disease.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must still weigh the credibility of the Veteran's assertions by considering whether they are consistent with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Board finds that the credibility of the Veteran's lay assertions is limited by their inconsistency with his National Guard service treatment records, which have been associated with his claims file.  Those records establish that the Veteran was treated for heart problems while on active duty training in 1992, but make no mention of any clinical findings of diabetes throughout that entire year.  The Board must assume that, if the Veteran had been diagnosed with diabetes while on active duty training in 1992, this would be reflected in his National Guard service treatment records.  Indeed, there is a presumption of regularity that service physicians and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005).  Moreover, the United States Court of Appeals for Veterans Claims has consistently held that the law presumes the regularity of the administrative process.  Id.; Crain v. Principi, 17 Vet. App. 182, 186 (2003).  Thus, the Board must conclude that, if any service treating physician had diagnosed the Veteran with diabetes in 1992, that physician would have put his or her opinion in writing so that the Veteran could use it to support his claim.

The Board has further cause to question the Veteran's account of the onset of his diabetes as it is inconsistent with his own prior statements.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As previously noted, the Veteran underwent a comprehensive National Guard service examination in February 1996 in which he denied any health problems apart from cardiovascular-related ailments.  The Board finds the Veteran's assertions at that time to be more probative than his subsequent statements made in connection with his current claim for VA benefits.  See Curry v. Brown, 7 Vet. App. 59 (1994).  

The Board recognizes that the Veteran has a current diagnosis of Type 2 diabetes mellitus and, thus, has met the first requirement for obtaining service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Nevertheless, to prevail in his service connection claim, the Veteran must also show that it is at least as likely as not that such condition is related to service.  38 U.S.C.A. §§1110, 1131, 38 C.F.R. § 3.303.  This he has not done.  The Veteran's service treatment records make no mention of diabetes or related symptoms during his periods of active duty or active duty training.  Nor has the disease been shown to have arisen within the one-year presumptive period after either of his two periods of active duty.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Moreover, while it appears that the Veteran's diabetes manifested prior to his retirement from the National Guard, presumptive periods do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Thus, even assuming that the Veteran's diabetes manifested within a year of a period of active duty or inactive training, he would still not be entitled to service connection on a presumptive basis.

Additionally, the Board considers it significant that no VA examiner or other treating provider has indicated that the Veteran's diabetes arose during a period of active duty or active duty training or is otherwise related to service.  The Board recognizes that the Veteran himself has asserted that this disease was incurred in service.  In some cases, such lay evidence is competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Diabetes, however, is a medically complex condition, not readily amenable to lay diagnosis, because it cannot be substantiated by mere lay observation or opinion.  See Barr, 21 Vet. App. at 307.  It follows, as an unfortunate consequence, that the Veteran is only competent to report experiencing certain diabetes-related symptoms, such as fatigue or weight loss, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  He is not similarly competent to render an opinion as to the etiology of his diabetes, or to state whether or not it is attributable to a period of qualifying active service.  Moreover, as the Veteran has not been shown to have the requisite clinical training to etiologically relate his diabetes to service, there is no need to assess the credibility of his lay assertions in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  

In sum, the weight of the competent and credible evidence demonstrates that the Veteran's Type 2 diabetes mellitus was not incurred during a period of active duty or active duty training and is unrelated to any such period of qualifying active service, or to any incident therein.  As such, the Veteran's claim for service connection unfortunately must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is inapplicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for Type 2 diabetes mellitus is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


